Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4 , and 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3:
	Improper grammar “plate from a primary side”. The claim will be interpreted as best understood as “form a primary side…”

Regarding Claim 4:
	“is an includes the power receiver” is grammatically incorrect. The claim will be examined as best understood as “includes…”

Regarding Claim 5:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno US 2019/0036370 in view of Madera et al. DE102019201783A1.

Kanno teaches:
1, 5. A capacitive power transfer system for a vehicle comprising: 
a vehicle/elevator car (elevator car 11, FIG1A), wherein the vehicle comprises a power receiver plate
(220, FIG1A); 
a power transmitter plate (120, FIG1A) separated from the power receiver plate, wherein power is transferred from the power transmitter plate to the power receiver plate to power the vehicle (see Para. 62).  
Kanno fails to explicitly teach wherein the vehicle is connected to ground. 

It would have been obvious to provide said grounding as taught by Madera into the system of Kanno to provide a known and superior means of grounding said elevator car/vehicle. 

2. The capacitive power transfer system of claim 1, wherein the power transmitter plate and power receiver plate are not in physical contact with one another (see FIG1A).  

3. The capacitive power transfer system of claim 1, wherein the power transmitter plate and power receiver plate from a primary side and secondary side of a circuit topology of a double sided LC (see FIG18 noting double sided LC compensation provided by L2/C2 and L3/C3).  

4. The capacitive power transfer system of claim 1, wherein the vehicle is an includes the power receiver plate and the power transmitter plate is a track that follows the path of the vehicle (see FIG1B and para. 67 “track” read on by said direction of orientation of said transmitter plate(s) thereby forming a track following the course of travel of said elevator car).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836